Citation Nr: 0009125	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  94-19 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and W.K.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The appellant had active service as a member of the United 
States Coast Guard - Merchant Marine from December 1941 to 
October 1945, and was a POW from January 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision by the 
Honolulu, Hawaii, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to service 
connection and assigned a 10 percent disability evaluation.  
Subsequently, the veteran perfected an appeal as to the issue 
of entitlement to a rating in excess of 10 percent.

In February 1997 and May 1998 the case was remanded to the RO 
for additional development.

The Board notes that the issue of entitlement to service 
connection for hypertension and heart disease, secondary to 
PTSD and prisoner of war (POW) experiences, was granted in a 
December 1998 rating decision.  Therefore, the issue listed 
on the title page of this decision is the only issue 
remaining for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates the veteran's service-
connected PTSD is presently manifested by mild impairment of 
social and industrial adaptability, without evidence of a 
definite impairment of social and industrial adaptability or 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, or mild memory loss.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for PTSD 
have not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§  4.130, 4.132, Diagnostic Code 9411, effective 
before and after November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

During VA examination in October 1991 the veteran reported he 
experienced symptoms of depression, anxiety, sleeping 
problems, nightmares, detachment, isolation, alcohol abuse, 
inability to work, and intrusive thoughts for approximately 
the first 2 years after service.  He stated his present 
symptoms included periodic anxiety and intrusive thoughts, 
especially when talking about the war or watching war movies, 
and that he experienced regular episodes of insomnia and 
difficulty falling asleep.  The examiner noted the veteran's 
mental status was unremarkable, and that he was on time for 
his interview, was properly dressed, and was friendly and 
cooperative throughout the interview.  The examiner also 
noted the veteran's insight and judgment were fair.  There 
was no evidence of suicidal or homicidal ideation, delusions, 
or psychotic symptoms.  Cognitive skills were grossly intact.  
The diagnosis was PTSD in partial remission.  A present 
Global Assessment of Functioning (GAF) score of 90 was 
assigned and represented the highest GAF over the previous 
year.


An October 1991 VA social survey noted the veteran worked for 
33 years as a cargo handler after service and that he stated 
he had gotten along well with his supervisors and co-workers.  
The examiners stated the veteran did not display strong 
evidence of PTSD, that he was able to manage disturbing 
thoughts and anger, and that his manifested symptoms did not 
seem to interfere with his vocational or social life.  

In a September 1992 statement the veteran's representative 
claimed a higher rating was warranted because of the 
veteran's stressful experiences as a POW.

At a personal hearing the veteran's representative, in 
essence, argued that the veteran's cultural and ethnic 
background caused him to hide symptoms associated emotional 
or psychological distress.  Transcript, pp. 2-3 (June 1993).  
W.K., identified as a readjustment counselor and therapist, 
testified he had known the veteran for over 2 years and that 
he had a tendency to downplay trauma and defer problems 
associated with his PTSD.  Tr., p. 4.  W.K. stated the 
veteran reported a history of symptoms including sleep 
difficulties, nightmares, anxieties, and intrusive thoughts.  
Tr., p. 4.  W.K. also stated the veteran had a present 
tendency to isolate himself and had problems with authority, 
and that while an occupational impairment was not an issue a 
social impairment existed.  Tr., p. 5. 

During VA examination in September 1998 the veteran reported 
he was not in treatment for PTSD, that he was retired from 
his 33 year employment as a stevedore, and that his marital 
relationship seemed stable.  He stated he experienced 
occasional bad dreams related to his POW experiences, and 
that he avoided situations which triggered memories of his 
POW experiences.  The examiner stated the veteran appeared 
moderately depressed with volatile affect.  His mental status 
was normal, he was appropriately dressed, and his speech was 
normal.  It was noted the veteran's mood changed over the 
course of the interview to reflect the content of the 
memories he described.  The diagnosis was PTSD.  A GAF score 
of 65 was provided, representing moderate symptoms with some 
interference with daily activities.  No significant changes 
were reported in October 1998 upon re-examination to comply 
with Board remand instructions.

Analysis

Initially, the Board notes that the veteran's claim for a 
higher evaluation is found to be well-grounded under 
38 U.S.C.A. § 5107(a) (West 1991).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  See Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1999).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1999).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

The Board notes that during the course of this appeal the 
schedular criteria for evaluations of psychiatric 
disabilities were amended, effective November 7, 1996.  In 
September 1997 and December 1998 the RO evaluated the 
veteran's PTSD under the new rating criteria and continued a 
10 percent disability rating.

The Ratings Schedule, prior to the November 1996 amendments, 
provided a 10 percent disability rating for mild impairment 
of social and industrial adaptability; a 30 percent 
disability rating for PTSD required evidence of definite 
impairment of social and industrial adaptability; and a 50 
percent disability rating required evidence of considerable 
impairment of social and industrial adaptability.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
qualify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  In a precedent opinion, the VA 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1999).  

The Court has also held that GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV)).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social or occupational functioning, but generally functioning 
pretty well and has some meaningful interpersonal 
relationships.  

The November 1996 amendments to the Ratings Schedule provide 
a 10 percent rating with evidence of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication; a 30 percent rating 
requires evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  A 50 
percent rating requires evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

The November 1996 amendments to the Ratings Schedule also 
state that the nomenclature employed in the schedule is based 
upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. 
§ 4.130.

In this case, medical evidence demonstrates that in October 
1991 the veteran's PTSD was in partial remission.  The 
examiner assigned a GAF score of 90.  The Board notes this 
score reflects absent or minimal symptoms.  See DSM-IV, p. 
42.  An October 1991 VA social survey noted the veteran 
reported he had been able to maintain employment after 
service and had gotten along well with his co-workers.  It 
was also noted that his manifested symptoms of PTSD did not 
seem to interfere with his vocational or social life.  

At the June 1993 personal hearing W.K. testified that an 
occupational impairment was not an issue in the veteran's 
case, but noted that he had a social impairment presently 
manifested by a tendency to isolate himself and problems with 
authority.  The Board notes; however, that no assessment was 
provided as to what extent this impairment resulted in social 
inadaptability.  The Board further notes that the present 10 
percent disability rating contemplates a mild social 
impairment.  Therefore, the Board finds the medical evidence 
as of June 1993 is indicative of no more than a mild 
impairment of social and industrial adaptability.  A rating 
in excess of 10 percent evaluation prior to that date is not 
warranted under the criteria in effect before or after the 
November 1996 Ratings Schedule amendments.

A subsequent VA examination in September 1998 found the 
veteran's PTSD was manifested by moderate symptoms with some 
interference of daily activities.  It was also noted that the 
veteran reported he had retired from his 33 year employment 
as a stevedore and that he enjoyed a stable marital 
relationship.  The examiner assigned a GAF score of 65.  The 
Board notes that while the examiner reported moderate 
symptoms, the assigned GAF of 65 reflects no more than a mild 
impairment which is also consistent other information 
provided in the examination report.  See DSM-IV, p. 42. 
Therefore, the Board finds the veteran's PTSD is not shown to 
represent a definite, or moderately large, impairment of 
social and industrial adaptability under the criteria in 
effect prior to November 1996.  The Board also notes there is 
no evidence of an occasional decrease in work efficiency or 
intermittent periods of inability to perform occupational 
tasks that would warrant a higher evaluation under the 
criteria in effect after November 1996.  Based upon all the 
evidence of record, the Board must conclude that an increased 
or staged schedular rating in excess of 10 percent for the 
veteran's PTSD is not warranted. 

The Board notes the veteran's representative, in essence, 
requested a higher rating to redress prior PTSD symptom 
manifestations and cultural and ethnic aspects of the 
disorder not reflected in the Ratings Schedule criteria.  The 
Board finds that as the matter on appeal arose from a claim 
for an increased rating it is the present level of disability 
which is of primary concern.  See Francisco, 7 Vet. App. 55; 
38 C.F.R. § 4.2.  The Board also notes that in exceptional 
cases where evaluations provided by the Ratings Schedule are 
found to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b) (1999).  In September 1997 
the RO declined to refer the case for extraschedular 
consideration, and based upon a review of the complete record 
the Board concurs that the regular schedular standards 
applied adequately describe and provide for the veteran's 
disability level.  The veteran does not allege, and there is 
no persuasive evidence of, any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating. 

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for PTSD.


ORDER

Entitlement to a rating in excess of 10 percent for PTSD is 
denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

